Citation Nr: 0030727	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  99-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture of the right hip.

2.  Entitlement to an increased evaluation for residuals of a 
fracture of the right wrist, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on an appeal from a March 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought.  The 
veteran, who had active service from May 1943 to December 
1945, appealed that decision.


FINDINGS OF FACT

1.  The veteran fell onboard a ship in February 1944, 
resulting in several injuries.

2.  The veteran does not have any current residuals 
pertaining to the right hip as a result of the February 1944 
fall.

3.  The veteran's right wrist fracture residuals are 
productive of some limitation in motion.


CONCLUSIONS OF LAW

1.  Residuals of a fracture of the right hip were not 
incurred as a result of service or any incident thereof.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 & Supp 2000); 38 C.F.R. 
§§ 3.303, 3.309 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture to the right wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b), 4.1-4.40, 4.71, Diagnostic Code 5215 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).  With respect to a chronic disability 
subject to presumptive service connection, such as arthritis, 
evidence that the chronic disorder was manifested to a 
compensable degree within the prescribed period is sufficient 
to establish service connection.  See 38 C.F.R. §§ 3.307, 
3.309 (2000); Traut v. Brown, 6 Vet.App. 498, 502 (1994). 

The veteran asserts that he fractured his right hip at the 
time of his fall into the hold of a cargo ship in February 
1944.  Service medical records reveal that the veteran 
suffered several injuries as a result, but none reveal any 
evidence that he fractured his right hip.  A December 1945 
separation examination report contains no reference to a 
history of a fracture of the right hip, although fractures of 
the skull, shoulder and wrist were noted historically. 

At the time of his September 1996 VA orthopedic examination, 
no reference to the February 1944 fall was made, nor was 
there reference to any current orthopedic disability of the 
right hip, although the examiner did comment that the veteran 
had difficulties as a result of a stroke.  The examiner also 
stated that the veteran's reported history was "sketchy" 
due to his recent stroke.

The veteran was provided another VA orthopedic examination in 
December 1997.  After a review of the record, the VA examiner 
stated that there was no evidence that the veteran actually 
fractured his right hip at the time of the fall.  Further, 
the examiner stated that there was no evidence of arthritis 
in that joint, and that any limitation of motion and weakness 
in that joint was the result of a recent stroke.

In light of the above, the Board must find that the 
prepondernace of the evidence is against this claim.  In this 
regard, the Board will assume, without deciding, that the 
veteran's right hip was injured at the time of his February 
1944 fall.  The record does not reveal, however, that the 
veteran actually fractured his right hip.  The Board does not 
question the veteran's veracity in this claim.  However, the 
veteran's statements were made more than five decades after 
his separation from service, and the record also reveals that 
the veteran's memory was not reliable as a result of his 
stroke.  Moreover, the examiner who performed the December 
1997 VA examination also commented that the veteran did not 
fracture his right hip, and what is more, he could not 
identify any current residuals pertaining to the in-service 
fall.  In the absence of evidence of a claimed disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992), Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).  As the veteran does not have any current 
residuals pertaining to the right hip, the Board must find 
that the preponderance of the evidence is against the claim.

In denying the claim for service connection, the Board 
acknowledges the recent change in law that reemphasizes VA's 
duty to assist.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  That law also 
provides that prior to denying a claim, VA must notify a 
veteran of any missing lay or medical evidence that would be 
necessary to substantiate a claim.  In this claim, however, 
the veteran has not identified any missing treatment records 
that would indicate current treatment for his hip, or could 
identify any current residuals from the in-service fall.  As 
such, the Board finds that further development is not 
required here.

II.  Increased Evaluation

The Board is also satisfied that all relevant facts have been 
properly developed with respect to the veteran's claim for an 
increased evaluation, and that the VA has fulfilled its duty 
to assist the veteran.

The veteran fractured his right wrist in the February 1944 
fall.  While an April 1946 rating decision initially denied 
service connection, as residuals were not noted at time of a 
separation examination, a March 1950 rating decision granted 
service connection for residuals, but at a noncompensable 
rate.  The RO received this claim for an increased evaluation 
in June 1996, and the March 1997 rating decision on appeal 
granted a 10 percent evaluation for residuals.

The veteran has been afforded two VA examinations during the 
course of this claim.  At the time of his September 1996 
examination, he had dorsiflexion of the wrist to 50 degrees 
on the right and 65 degrees on the left.  Volar flexion was 
to 50 degrees on the right and to 55 degrees on the left.  
The veteran was provided another VA examination in December 
1997.  Mild to moderate deformity of the right wrist was 
noted on X-ray, and range of motion was limited, although 
some range of motion was present.  However, the examiner also 
commented that a stroke had substantially reduced the range 
of motion of a number of the veteran's joints.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  By way of 
reference, Plate I of 38 C.F.R. § 4.71 provides that full 
range of motion of the wrist is from 70 degrees of 
dorsiflexion to 80 degrees of palmer flexion.  Normal ulnar 
deviation is 45 degrees, and normal radial deviation is 20 
degrees.  38 C.F.R. § 4.71, Plate I (2000).  In DeLuca v. 
Brown, the Court held that functional loss due to pain must 
also be considered in evaluating a service-connected 
orthopedic disorder in which the criteria is limitation of 
motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
when an orthopedic disability that is evaluated based upon 
loss of range of motion has been assigned the maximum 
schedular evaluation, a higher evaluation is not warranted 
based upon the additional functional loss.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

Diagnostic Code 5215 provides that limitation of motion of 
the wrist warrants a maximum 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2000).  However, 
ankylosis of the wrist may warrant an evaluation from 20 to 
50 percent, contingent on whether the ankylosis is of the 
major or minor hand, and whether the ankylosis is at a 
favorable or unfavorable angle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214 (2000).  

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of 10 
percent for residuals of a fracture of the right wrist.  This 
disability has been assigned the highest schedular evaluation 
available under the schedular criteria, absent ankylosis.  
The veteran's right wrist is not ankylosed, and thus, a 
higher evaluation based upon those criteria is not warranted.  
Further, as the highest schedular evaluation based upon loss 
of range of motion has been assigned, a higher evaluation 
based upon painful motion is not warranted.  Johnston, 10 
Vet. App. at 80.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that residuals from a 
fracture of the right wrist have resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for residuals of a fracture of the right 
hip is denied.

A disability evaluation in excess of 10 percent for residuals 
of a fracture of the right wrist is denied.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


